DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I (Claims 12, 17-20) in the reply filed on 07/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections

Claim 12 is objected to because of the following informalities: for sake of clarity, the phrase “the supply control unit is configured to supply the raw fuel of a flow rate, being greater than a supply…” should be written, for example, as “the supply control unit is configured to supply the raw fuel at a flow rate which is greater than a supply…” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, Claim 12 recites (emphasis added) “the supply control unit is configured to supply the raw fuel of a flow rate, being greater than a supply flow rate of the raw fuel in a rated operation after the warm-up, to the fuel processing unit and the combustor in a divided manner.” Accordingly, Claim 12 is rendered particularly indefinite insofar as it is unclear what physically and/or structurally constitutes supplying the raw fuel, at the claimed flow rate, “in a divided manner” to the fuel processing unit and the combustor. For purposes of examination, it will be interpreted that any division at all (e.g. division based on temperature, flow rate, time, etc.) between raw fuel supplied to the fuel processing unit and the combustor constitutes “a divided manner.” Proper clarification is required. 
Furthermore, Claim 12 recites (emphasis added) “a supply flow rate of the raw fuel in a rated operation after the warm-up.” Accordingly, Claim 12 is rendered particularly indefinite insofar as it is unclear what/which operation(s), after the warm-up, constitute a “rated operation” (i.e. absent a specific definition/clarification of “rated operation,” it is unclear whether or not a given operation occurring after the warm-up constitutes a “rated operation”). For purposes of examination, any operation occurring after the warm-up of the fuel cell may be interpreted as a “rated operation.” Proper clarification is required. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “relatively high” is a relative term which renders the claim indefinite. The term “relatively high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any ratio of raw fuel that is supplied (supplied to the fuel processing unit and/or the combustor during warm-up of the fuel cell) may be interpreted as a “relatively high” ratio of raw fuel. Proper clarification is required.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “normal time” is a relative term which renders the claim indefinite. The term “normal time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any time and/or duration of time which occurs after the than the warm-up of the fuel cell, may be interpreted as “a normal time.” Proper clarification is required. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0038071).

Regarding Claim 12, Ogawa teaches a fuel cell system (Abstract, [0001], [0023]). As illustrated in Figure 1, Ogawa teaches that the system comprises a fuel cell stack (24) (“fuel cell”), a reformer (46) which reforms a raw fuel to produce fuel gas for the fuel cell stack (“fuel processing unit configured to process a raw fuel to produce a fuel gas for the fuel cell”), a heat exchanger (50) which raises the temperature of an oxidant gas for the fuel cell stack (“oxidant gas heating unit configured to heat an oxidant gas for the fuel cell”), a start-up combustor (54) which combusts the raw fuel to produce a combustion gas for use in heating the reformer and the heat exchanger (“combustor configured to combust the raw fuel to produce a combustion gas for use in heating the fuel processing unit and the oxidant gas heating unit”) ([0024], [0028], [0043]). As illustrated in Figures 1 and 8, Ogawa teaches that the system further comprises a control device (20) comprising an oxidant gas distribution controller and a raw fuel distribution controller therein, wherein the control device controls the supply of the raw fuel to the reformer and the start-up combustor during a warm-up of the fuel cell stack (“a supply control unit configured to, during a warm-up of the fuel cell, control supply of the raw fuel to the fuel processing unit and the combustor”), and wherein the control device controls a power generation state during the warm-up of the fuel cell stack (“a power generation control unit configured to control a power generation state during the warm-up of the fuel cell”) ([0024], [0048]). As illustrated in Figure 8, Ogawa teaches that when the fuel cell stack has reached or exceeded a predetermined temperature T3 (Step S5), the control device causes the fuel cell stack to perform power generation (Step S9) (“wherein when the fuel cell has reached a power generation available temperature, the power generation control unit is configured to cause the fuel cell to perform power generation”) ([0049]). As illustrated in Figure 1, Ogawa teaches that the system further comprises an oxidant regulator valve (112) and a raw fuel regulator valve (114) which are each controlled by the control device, wherein said regulator valves allow for the raw fuel to be supplied to the reformer and the start-up combustor at the same time (i.e. in a divided manner) ([0048]). Furthermore, Ogawa teaches that the control device controls said supply of the raw fuel and said power generation state (via control of said regulator valves) based on, for example, a temperature of the fuel cell stack, the reformer, and an evaporator (48) comprised in the system ([0048]).
Ogawa does not explicitly teach that the control device is configured to supply the raw fuel at a flow rate which is greater than a supply flow rate of the raw fuel in a rated operation after the warm-up, to the reformer and the start-up combustor in a divided manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the limitation (emphasis added) “configured to supply the raw fuel of a flow rate, being greater than a supply flow rate of the raw fuel in a rated operation after the warm-up, to the fuel processing unit and the combustor in a divided manner” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Ogawa possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Ogawa’s system including, at least, the control device, regulator valves, reformer, and start-up combustor)) such that it follows that the fuel cell system of Ogawa would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that neither of the instantly claimed power generation control unit and supply control unit are explicitly programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Ogawa possesses all of the aforementioned structural components, it follows that the fuel cell system of Ogawa is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that neither of the instantly claimed power generation control unit and supply control unit are explicitly programmed to operate in the instantly claimed manner).

Regarding Claim 17, Ogawa teaches the instantly claimed invention of Claim 12, as previously described.
Ogawa does not explicitly teach that the control device is configured to perform the instantly claimed functionality.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the limitation (emphasis added) “configured to, in response to an increase of a temperature difference between input and output of the fuel cell, increase a ratio of the raw fuel to be supplied to the fuel processing unit during the warm-up of the fuel cell” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Ogawa possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Ogawa’s system including, at least, the control device, regulator valves, reformer, and start-up combustor)) such that it follows that the fuel cell system of Ogawa would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed supply control unit is not explicitly programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Ogawa possesses all of the aforementioned structural components, it follows that the fuel cell system of Ogawa is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed supply control unit is not explicitly programmed to operate in the instantly claimed manner).

Regarding Claim 18, Ogawa teaches the instantly claimed invention of Claim 12, as previously described.
Ogawa does not explicitly teach that the control device is configured to perform the instantly claimed functionalities.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the limitations (emphasis added) “configured to be capable of switching between a first supply mode in which a ratio of the raw fuel to be supplied to the fuel processing unit is relatively high during the warm-up of the fuel cell, and a second supply mode in which a ratio of the raw fuel to be supplied to the combustor is relatively high during the warm-up of the fuel cell” and “configured to select the second supply mode when a temperature difference between input and output of the fuel cell is equal to or less than a predetermined value, and select the first supply mode when the temperature difference is greater than the predetermined value” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Ogawa possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Ogawa’s system including, at least, the control device, regulator valves, reformer, and start-up combustor)) such that it follows that the fuel cell system of Ogawa would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed supply control unit is not explicitly programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Ogawa possesses all of the aforementioned structural components, it follows that the fuel cell system of Ogawa is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed supply control unit is not explicitly programmed to operate in the instantly claimed manner).

Regarding Claim 19, Ogawa teaches the instantly claimed invention of Claim 12, as previously described.
Furthermore, and as illustrated in Figure 8, Ogawa teaches that during the warm-up of the fuel cell stack, the reformer is at least initially subjected to heating prior to being supplied with the raw fuel for reforming, whereas the reformer is, necessarily, supplied with the raw fuel for reforming into fuel gas during power generation (i.e. a “normal time”) following the warm-up of the fuel cell stack (i.e. given that that the raw fuel is supplied to the reformer during power generation but not during said initial heating, a flow rate of the raw fuel that is supplied to the reformer would be “equal to or less than a target flow rate of the raw fuel that is set at a normal time after the warm-up”) ([0053]-[0067]).

Regarding Claim 20, Ogawa teaches the instantly claimed invention of Claim 12, as previously described.
Ogawa does not explicitly teach that the control device is configured to perform the instantly claimed functionalities.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the limitation (emphasis added) “configured to cause the fuel cell to perform the power generation at a lower limit voltage according to a temperature of the fuel cell” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Ogawa possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Ogawa’s system including, at least, the control device, regulator valves, reformer, and start-up combustor)) such that it follows that the fuel cell system of Ogawa would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed power generation control unit is not explicitly programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Ogawa possesses all of the aforementioned structural components, it follows that the fuel cell system of Ogawa is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed power generation control unit is not explicitly programmed to operate in the instantly claimed manner).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729